DETAILED ACTION
This Action is in consideration of the Applicant’s response on July 27, 2022.  Claims 1, 14, and 17 are amended by the Applicant.  Claims 19 and 21 were previously canceled.  Claim 6 was previously withdrawn from consideration.  Claims 1 – 18, 20, and 22, where Claims 1, 14, and 17 are in independent form, are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 27, 2022 has been entered.
Double Patenting
The double patenting rejections in view of co-pending applications 16/269911, 16/269916, and 16/269926 presented on February 3, 2021 will be held in abeyance until the claims of the current application are deemed allowable over prior art and will be reconsidered at that time.
Response to Arguments
Applicant’s arguments filed July 27, 2022 have been fully considered but they are not persuasive.  Applicant argued:
a)	Regarding Claims 1, 14, and 17, Sibillo does not disclose that “the proximity data is based on a linear distance between the particular device and the computing device.”
The Office respectfully disagrees with Applicant’s assertions.
1.	With regards to a), the Office reminds the Applicant that the pending claims must be "given the broadest reasonable interpretation consistent with the specification" [In re Prater, 162 USPQ 541 (CCPA 1969)] and "consistent with the interpretation that those skilled in the art would reach" [In re Cortright, 49 USPQ2d 1464 (Fed. Cir. 1999)]. 
Based on the Applicant’s specification, the limitation “proximity data is based on a linear distance between the particular device and the computing device” can be interpreted as the two devices being within range [See PGPub. 2020/0259644; Para. 0039; within a linear distance threshold…without providing a particular distance value].  The claims do not specifically disclose of determining a distance value.  Additionally, the usage of “based on” merely provides a broad connection between the proximity data and the linear distance between the particular device and the computing device.  Therefore, the claim limitations do not distinguish over the prior art.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3 – 5, 8 – 14, 16, 17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PGPub. 2009/0319769 (hereinafter “Betouin”), in view of PGPub. 2016/0171238 (hereinafter “Sibillo”).
2.	Regarding Claims 1, 14, and 17, Betouin discloses of a system [Figs. 1-3; Para. 0036-37] comprising: 
a memory (Claim 17 CRM) [Para. 0036]; and
a processing device operatively coupled to the memory [Para. 0036], the processing device (Claim 1 method) to: 
accessing conversion data associated with a protected resource, wherein the conversion data comprises a transformation parameter and is generated based on access criteria indicating a future time 
determine, by the processing device, temporal data of a computing device [Fig. 3; Para. 0037; current time for device], 
transform, in view of the conversion data, the temporal data use current time as input to polynomial which has a set of alternate temporal data values to generate a value used to generate an encryption key];
create a cryptographic key in view of the one or more specific cryptographic values [Fig. 3, 4; Para. 0014, 0028, 0037; generate encryption key based on the generated value]; and
use the cryptographic key to enable access to the protected resource [Fig. 3; Para. 0004, 0012; access encrypted content via decryption using generated encryption key].
Betouin, however, does not specifically disclose of access criteria indicating a presence of a particular device, determining proximity data of a computing device, wherein the proximity data is based on a linear distance between the particular device and the computing device, and using the proximity data to transform to one of the one or more specific cryptographic values.
Sibillo discloses a system and method for generating geolocation-based encryption keys [Abstract].  Sibillo further discloses that to generate the key, data pertaining to a list of networking hardware at least within range of the mobile device (e.g., network router list data) may be used to generate the encryption key to encrypt the content and later to generate the key used to decrypt the content (access criteria indicating a presence of a particular device, determining proximity data of a computing device, wherein the proximity data is based on a linear distance between the particular device and the computing device, and using the proximity data to transform to one of the one or more specific cryptographic values) [Para. 0049, 0052].  It would have been obvious to one skilled in the art before the effective filing date of the current invention to incorporate the teachings of Sibillo with Betouin since both systems generate environmentally sensitive encryption keys.  The combination would enable additional conditions, such as proximity data, to be considered in the key generation algorithm of Betouin.  The motivation to do so is to provide improved security measures to minimize exposure to breaches of third party key servers [See Sibillo, Para. 0007-8].
If Applicant views that Betouin does not specifically disclose that the device comprises memory, the Office incorporate the teachings of Sibillo to disclose that a computing device comprises of a processor coupled to memory that is used to store the instructions executed by the computing device [Fig. 2; Para. 0046, 0076-77].  It would have been obvious to one skilled in the art before the effective filing data of the current invention to incorporate the teachings of Sibillo with Betouin since both systems generate environmentally sensitive encryption keys.  The disclosure of Sibillo illustrates the well-known principles of computer architecture where a computer readable medium can be memory.  The motivation to do so is to use standardized computer system architecture for ease of implementation within a wide variety of computers [obvious to one skilled in the art].
3.	Regarding Claims 3, 16, and 19, Betouin, in view of Sibillo, discloses all the limitations of Claims 1, 14, and 17 above.  Betouin further discloses that the transformation parameter causes a set of alternate 
	Sibillo discloses that to generate the key, data pertaining to a list of networking hardware near or at least within range of the mobile device (e.g., network router list data) may be used to generate the encryption key (proximity data values correspond to linear distances within a distance range that the protected resource can be accessed by the computing device) [Para. 0049, 0052].  The combination of Sibillo with Betouin would enable the proximity data values to be converted to alternative proximity data values (i.e., network router list data) that are used in the encryption key generation of Betouin.  It would have been obvious to one skilled in the art before the effective filing date of the current invention to incorporate the teachings of Sibillo with Betouin since both systems generate environmentally sensitive encryption keys.  The motivation to do so is to provide improved security measures to minimize exposure to breaches of third party key servers [See Sibillo, Para. 0007-8].
5.	Regarding Claims 4 and 20, Betouin, in view of Sibillo, discloses all the limitations of Claims 3 and 19 above.  The combination of Betouin and Sibillo further discloses that transforming the temporal data and the proximity data comprises transforming the temporal data and the proximity data into one specific cryptographic value in response to the temporal data corresponding to the future time [Betouin; Para. 0004, 0016-20; Sibillo; Para. 0049, 0052; network router list data pertains to a list of networking hardware at least within range] and the proximity data corresponding to a distance within the distance range [Sibillo; Para. 0049, 0052; network router list data pertains to a list of networking hardware at least within range].
6.	Regarding Claim 5, Betouin, in view of Sibillo, discloses all the limitations of Claim 1 above.  Betouin further discloses that the conversion data is selected to cause temporal data of any time within a time range to generate a single correct cryptographic value and temporal data of any time outside the time range to be to generate an incorrect cryptographic value [Para. 0012, 0016-20, 0023-24].
7.	Regarding Claim 8, Betouin, in view of Sibillo, discloses all the limitations of Claim 1 above.  Betouin further discloses that the cryptographic key comprises a symmetric key [Para. 0006; symmetric key] and wherein using the cryptographic key to access the protected resource comprises using the symmetric key to decrypt data of the protected resource [Para. 0004, 0012, 0024; symmetric key used to decrypt encrypted encryption key used to encrypt content].
8.	Regarding Claim 9, Betouin, in view of Sibillo, discloses all the limitations of Claim 8 above.  Betouin further discloses that the symmetric key is created after the protected resource is encrypted, and wherein the symmetric key is identical to a symmetric key used to encrypt the protected resource [Para. 0004, 0012, 0024; symmetric key generated by user device is used to decrypt encrypted encryption key used to encrypt content].
9.	Regarding Claim 10, Betouin, in view of Sibillo, discloses all the limitations of Claim 1 above.  Betouin further discloses that creating the cryptographic key comprises: 
accessing security data associated with the computing device [Para. 0023; value w for the encryption algorithm E]; and 
executing a key derivation function using the security data and the transformed temporal data 
Sibillo discloses that to generate the key, data pertaining to a list of networking hardware near or at least within range of the mobile device (i.e., network router list data) may be used to generate the encryption key (proximity data values correspond to linear distances within a distance range that the protected resource can be accessed by the computing device) [Para. 0049, 0052].  The combination of Sibillo with Betouin would enable the proximity data values to be used in the encryption key generation of Betouin.  It would have been obvious to one skilled in the art before the effective filing date of the current invention to incorporate the teachings of Sibillo with Betouin since both systems generate environmentally sensitive encryption keys.  The motivation to do so is to provide improved security measures to minimize exposure to breaches of third party key servers [See Sibillo, Para. 0007-8].
10.	Regarding Claim 11, Betouin, in view of Sibillo, discloses all the limitations of Claim 10 above.  Betouin further discloses that the security data comprises a security key and wherein the security key and the conversion data are stored in an enclave of the computing device [Figs. 1 and 3; Para. 0023-25, 0036-37; polynomial and key w used for key generation are stored in memory of device].
11.	Regarding Claim 12, Betouin, in view of Sibillo, discloses all the limitations of Claim 1 above.  Betouin further discloses that transforming the temporal data 
receiving the conversion data associated with the computing device from a source over a network, wherein the conversion data comprises one or more values [Figs. 1-3; Para. 0014-21, 0023, 0037; receive polynomial from server which has a set of alternate temporal data values to generate a value used to generate an encryption key];
performing a mathematic transformation on the temporal data 
storing the one or more cryptographic value in a data store, wherein each of the cryptographic values comprises a plurality of bits [Figs. 1-3; Para. 0014-21, 0023, 0037; store generated encryption key for cryptographic purposes].
Sibillo discloses that to generate the key, data pertaining to a list of networking hardware near or at least within range of the mobile device (i.e., network router list data) may be used to generate the encryption key (proximity data values correspond to linear distances within a distance range that the protected resource can be accessed by the computing device) [Para. 0049, 0052].  The combination of Sibillo with Betouin would enable the proximity data values to be used in the encryption key generation of Betouin.  It would have been obvious to one skilled in the art before the effective filing date of the current invention to incorporate the teachings of Sibillo with Betouin since both systems generate environmentally sensitive encryption keys.  The motivation to do so is to provide improved security measures to minimize exposure to breaches of third party key servers [See Sibillo, Para. 0007-8].
12.	Regarding Claim 13, Betouin, in view of Sibillo, discloses all the limitations of Claim 12 above.  Betouin further discloses that the mathematic transformation comprises a mathematical equation and the conversion data comprises input for the mathematical equation [Figs. 1-3; Para. 0014-21, 0023, 0037; use current time as input to polynomial which has a set of alternate temporal data values (input) to generate a value used to generate an encryption key].
13.	Regarding Claim 22, Betouin, in view of Sibillo, discloses all the limitations of Claim 1 above.  Sibillo further discloses that the determining the proximity data comprises the processing device calculating a distance between the computing device and the device near the computing device [Para. 0049, 0052-53; system can determine if the device is located somewhat near the desired location, but not at the precise targeted area and may direct device to the exaction location (calculating a distance between the computing device and the device near the computing device); proximity data can also include of GPS coordinates], wherein the device comprises a communication module, a beacon, an access point, or a cellular tower [Para. 0049; wireless signals of the networking hardware (communication module)].  The combination of Sibillo with Betouin would enable the proximity data values to be used in the encryption key generation of Betouin.  It would have been obvious to one skilled in the art before the effective filing date of the current invention to incorporate the teachings of Sibillo with Betouin since both systems generate environmentally sensitive encryption keys.  The motivation to do so is to provide improved security measures to minimize exposure to breaches of third party key servers [See Sibillo, Para. 0007-8].
Claims 2, 7, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Betouin, in view of Sibillo, in further view of PGPub. 2017/0132533 (hereinafter “Darnell”).
14.	Regarding Claims 2, 15, and 18, Betouin, in view of Nixon, discloses all the limitations of Claims 1, 14, and 17 above.  Betouin further discloses that determining the temporal data and the proximity data comprises determining a current time value [Para. 0037] 
Sibillo discloses that to generate the key, GPS coordinates and data pertaining to a list of networking hardware near or at least within range of the mobile device (i.e., network router list data) may be used to generate the encryption key (determining a distance value in view of a proximity sensor of the computing device) [Para. 0049, 0052].  The combination of Sibillo with Betouin would enable the proximity data values to be used in the encryption key generation of Betouin.  It would have been obvious to one skilled in the art before the effective filing date of the current invention to incorporate the teachings of Sibillo with Betouin since both systems generate environmentally sensitive encryption keys.  The motivation to do so is to provide improved security measures to minimize exposure to breaches of third party key servers [See Sibillo, Para. 0007-8].
Neither Betouin nor Sibillo, however, specifically discloses that the temporal data comprises a current time in view of a system clock of the computing device.
	Darnell discloses a system and method for generating a virtual key based on contextual data of a mobile device [Abstract].  Darnell further discloses that the time or timestamp is generated by the mobile computing device using a system clock [Fig. 2; Para. 0098, 0116].  It would have been obvious to one skilled in the art before the effective filing date of the current invention to incorporate the teachings of Darnell with Betouin since both systems utilize contextual information for cryptographic purposes.  The combination would enable the Betouin computing devices to utilize well-known, established methods of determining time information.  The motivation to do so is to enable a larger range of devices and device types that can implement the Betouin system for improve marketability and commercial value (obvious to one skilled in the art).
15.	Regarding Claim 7, Betouin, in view of Sibillo, discloses all the limitations of Claim 1 above.  Neither Betouin nor Sibillo, however, specifically disclose that the cryptographic key is created on a first computing device and is identical to a cryptographic key created on a second device and wherein the creating the cryptographic key on the first computing device is performed without a key exchange between the first computing device and the second computing device.
Darnell discloses a system and method for generating a virtual key based on contextual data of a mobile device [Abstract].  Darnell further discloses that the cryptographic key created on a first computing device and is identical to a cryptographic key created on a second device [Para. 0098, 0113; same IV generated by server and user device based on time data to decrypt the virtual key used for access], and wherein the creating the cryptographic key on the first computing device is performed without a key exchange between the first computing device and the second computing device [Para. 0098, 0113; IV not exchanged between devices].
It would have been obvious to one skilled in the art before the effective filing data of the current invention to incorporate the teachings of Darnell with Betouin since both systems generate time sensitive encryption keys.  The combination would enable different devices to generate the same cryptographic value that was used to encrypt data, so that data can be decrypted by another device easily.  The motivation to do so is that the key that was used to encrypt content can be generated on the fly locally to improve the overall security of DRM systems [See Betouin; Para. 0007].
Conclusion
As a courtesy to the Applicant, the Office Action has been made Non-Final although it may have been made final.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. PGPub. 2014/0164761 – determining linear distances between device for authentication to access a resource; PGPub. 2013/0290696 – proximity services using information indicating devices are in a distance range of one another to access services; PGPub. 2017/0372085 – GPS-based authentication schemes that allow operations within a certain distance from a centralized point or host.
Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tae K. Kim, whose telephone number is (571) 270-1979.  The examiner can normally be reached on Monday - Friday (10:00 AM - 6:30 PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jorge Ortiz-Criado, can be reached on (571) 272-7624.  The fax phone number for submitting all Official communications is (703) 872-9306.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may be faxed directly to the examiner at (571) 270-2979.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).
/TAE K KIM/Primary Examiner, Art Unit 2496